Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 6th day
of  March 2006, by and between CARDINAL FINANCIAL CORPORATION (“Cardinal”) and
Kendal E. Carson (“you” and all similar references) (collectively, the
“parties”).

INTRODUCTION

 

WHEREAS, Cardinal has retained you to provide services in an executive capacity;
and

WHEREAS, the parties desire to memorialize the terms and conditions of your
continuing employment.

NOW THEREFORE, in consideration of the promises and obligations by and between
the parties under this Agreement, and other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

TERMS

 

1.              Position, Title, Compensation and Benefits.

 

a.              During your employment, Cardinal agrees to employ you in as a
Senior Executive Officer in the position of President, Cardinal Financial
Corporation and Senior Executive Vice President, Cardinal Bank, reporting to the
Chairman and CEO of Cardinal Financial Corporation and you agree to accept such
employment, devoting substantially all of your business time, effort and
attention to the business of Cardinal, and performing such duties as are
normally associated with your position.

 

b.              Your initial base salary will be at the annualized rate set
forth in your offer letter, less required and authorized withholding and
deductions, payable in installments in accordance with Cardinal’s normal payroll
practices. You will be eligible for an annual merit increase, performance bonus,
and stock option grants on the same basis as other similarly situated Cardinal
Executive Officers and subject to the terms of any applicable compensation,
bonus and stock plans.

 

c.               You will be eligible to participate on the same basis as
similarly situated Executive Officers in the Company’s benefit plans, including
its 401(k) Plan and medical benefit plans in effect from time to time during
your employment.  All matters of eligibility for coverage or benefits under any
benefit plan will be determined in accordance with the provisions of such plan. 
Cardinal may change, alter, or terminate any benefit plan in its sole
discretion. Your employment will also be subject to Cardinal’s personnel
policies and procedures as they may be interpreted, adopted, revised or deleted
from time to time in the Company’s sole discretion.

 

 

2.              Contract Term.  The term of this Agreement shall commence on
March 6, 2006, and shall continue from that date for three (3) years unless
terminated prior thereto by either Cardinal or you as provided in Section 4.  If
the parties do not wish to renew this Agreement when it expires at the end of
the initial or any renewal term hereof as hereinafter provided or if either of
the parties wishes to renew this Agreement on different terms than those
contained herein, Cardinal or you shall give written notice of such intent to
the other party at least six (6) months prior to the expiration date. In the
absence of such notice, this Agreement shall be renewed on the same terms and
conditions contained herein for successive one year terms up until March 6,
2011, when, absent express agreement by the parties, this Agreement shall
terminate. The parties expressly agree that designation of a term and renewal
provisions in this Agreement does not in any way limit the right of the parties
to terminate this Agreement at any time as hereinafter provided. References
herein to the term of this Agreement shall refer both to the initial term and
any successive term as the context requires.

 

--------------------------------------------------------------------------------


 

 

3.              Prohibition on Competition.

 

a.              Covenant not to Perform Competing Services.  During the term of
this Agreement and during any period during which you remain employed following
the expiration of this Agreement, and for any period during which you receive
pay from Cardinal, you shall not render or perform competing banking and/or
financial services within twenty-five (25) miles from your office or Cardinal’s
corporate headquarters.  This provision shall not be construed to prevent you
from obtaining employment in the banking and/or financial services industries
provided your new endeavor does not violate the above-stated prohibition.

 

b.              Covenant Not to Solicit Clients or Prospective Clients.  During
the term of this Agreement and during any period during which you remain
employed following the expiration of this Agreement and for a period of six (6)
months from the date you are terminated for Cause or your Voluntary Termination,
you agree not to contact directly or indirectly, or to assist another to
contact, any Client or Prospective Client of Cardinal with whom you have had any
contact on behalf of Cardinal to offer to perform or to perform or render
banking and/or financial services.  This provision shall not be construed to
prevent you from contacting clients of Cardinal with whom you have not had any
contact during the term of this Agreement. For the purpose of this Agreement,
“Client” means any entity for which Cardinal has performed banking and/or
financial services within the twelve months from your termination date. 
“Prospective Client” means any entity that is not a Client but with respect to
whom, within six (6) months from your termination date, you conducted, prepared,
submitted (or assisted or supervised such conduct) any client development work
product or marketing efforts on behalf of Cardinal.

 

c.               Restriction on the Solicitation of Cardinal’s Employees. 
During the term of this Agreement and during any period during which you remain
employed following the expiration of this Agreement, and for a period of six (6)
months from the date you are terminated for Cause or your Voluntary Termination,
you agree not to attempt to induce any Cardinal employee to terminate his or her
employment, or to seek or accept any employment with any other business entity
that performs banking and/or financial services.

 

d.              Enforcement of Covenants.

 

i.               You understand that damages Cardinal will suffer as a result of
your breach of any provision of Section 3 of this Agreement are impossible to
reasonably calculate and may irreparably harm Cardinal.  Nothing in this
Agreement shall be construed to prevent Cardinal from seeking any form of
injunctive relief to enforce any provision of this Agreement.

 

ii.           In the event that a court finds Section 3 of this Agreement, or
any of its restrictions, to be ambiguous, unenforceable, or invalid, you and
Cardinal agree that the court shall read the Agreement as a whole and interpret
the restriction(s) at issue to be enforceable and valid to the maximum extent
allowed by law.

 

iii.  If the Court declines to enforce this Agreement in the manner provided in
subparagraph 3(d)(ii), you and Cardinal agree that this Agreement will be
automatically modified to provide Cardinal with the maximum protection of its
business interests allowed by law and you agree to be bound by this Agreement as
modified.

 

iv.   If any provision of this Section 3 is declared to be ambiguous,
unenforceable or invalid, the remainder of this Section 3 shall remain in full
force and effect, and shall be read as if the ambiguous, unenforceable or
invalid provision was not contained in the Agreement.

 

--------------------------------------------------------------------------------


 

 

4.              Termination of Employment Relationship.  Your employment
relationship with Cardinal may be terminated by either party subject to the
notice provision addressed below.

 

a.              Cardinal may terminate your employment for Cause at any time
effective immediately upon written notice.  In the event that Cardinal
terminates your employment for Cause, you will be entitled to earned and unpaid
base salary and payment for any earned and unused vacation days through the last
date of your employment.

 

For the purpose of this Agreement, “Cause” means any of the following: (i) you
engage in embezzlement, misappropriation of corporate funds or other material
acts of dishonesty; (ii) your commission or conviction of any felony or entry of
a plea of guilty or nolo contendere to any felony; (iii) your material failure
to adhere to Cardinal’s corporate codes, policies or procedures; (iv) your
insubordination or any act of gross misconduct; (v) your material breach of your
obligations to Cardinal pursuant to this Agreement; or (v) revocation by any
applicable regulatory authority of the necessary approvals for you to serve as
an Executive with Cardinal.

 

b.              Cardinal may terminate this Agreement for any reason with thirty
(30) days prior notice, pursuant to Section 10 below, to the other party.

 

i.                     In the event your employment is terminated by Cardinal
pursuant to this Section 4.b, then provided that you execute a general release
in favor of Cardinal, in a form acceptable to Cardinal (the “Release”), and
subject to Section 4.b.(ii) (the date that the Release becomes effective and may
no longer be revoked by you is referred to as the “Release Date”), then: (i)
Cardinal shall pay to you an amount equal to your Base Salary for a period of
twelve months (12) months from the Release Date if the termination occurs during
the first three years of the contract or six (6) months from the Release Date if
the termination occurs thereafter (such applicable period is referred to as the
“Severance Period”), less applicable withholdings and deductions, on Cardinal’s
regular payroll dates; and (ii) if you are participating in Cardinal’s group
health insurance plans on the effective date of termination, and you timely
elect and remain eligible for continued coverage under COBRA, or, if applicable,
state insurance laws, Cardinal shall pay that portion of your COBRA premiums
that Cardinal was paying prior to the effective date of termination for the
Severance Period or for the continuation period for which you are eligible,
whichever is shorter. Cardinal’s COBRA premium payment obligation will end
immediately if you obtain health care insurance from any other source during the
Severance Period.

 

ii.                 You shall not receive any of the benefits pursuant to
Section 4.b.(i) unless you execute the Release within the consideration period
specified therein and until the Release becomes effective and can no longer be
revoked by you under its terms.  Your ability to receive benefits pursuant to
Section 4.b(i) is further conditioned upon your: returning all Cardinal
property; complying with your post termination obligations under this Agreement;
and complying with the Release including without limitation any
non-disparagement and confidentiality provisions contained therein.

 

iii.             The benefits provided to you pursuant to this Section 4.b are
in lieu of, and not in addition to, any benefits to which you may otherwise be
entitled under any Cardinal severance plan, policy or program.

 

c.               You may Voluntarily Terminate your employment with Cardinal
upon thirty (30) days prior written notice directed to Cardinal’s Chairman and
Chief Executive Officer (“CEO”).  The Chairman and CEO, in his sole capacity may
waive this notice requirement.

 

d.              In the event of your death, your employment will terminate as of
the date of death. If your employment is terminated by reason of your death,
then Cardinal shall pay your accrued salary through the date of termination and
thereafter have no further obligation to pay compensation to you. The
entitlement of any of your beneficiaries to benefits under any Cardinal benefit
plan shall be determined in accordance with applicable law and the provisions of
such plan.

 

--------------------------------------------------------------------------------


 

 

e.               Subject to applicable state and federal law, Cardinal shall at
all times have the right, upon written notice to you, to terminate this
Agreement based on your Disability (as defined below).  Termination by Cardinal
of your employment based on “Disability” shall mean termination because you are
unable due to a physical or mental condition to perform the essential functions
of your position with or without reasonable accommodation for six (6) months in
the aggregate during any twelve (12) month period or based on the written
certification by two licensed physicians of the likely continuation of such
condition for such period.  This definition shall be interpreted and applied
consistent with the Americans with Disabilities Act, the Family and Medical
Leave Act, and other applicable law. In the event your employment is terminated
based on your Disability, Cardinal shall pay your accrued salary through the
date of termination and thereafter have no further obligation to pay
compensation to you. Your entitlement to benefits under any Cardinal benefit
plan shall be determined in accordance with applicable law and the provisions of
such plan.

 

f.                Regardless of the basis of your termination of employment, you
agree to provide all assistance requested by Cardinal in transitioning your
duties, responsibilities client and other Cardinal relationships to other
Cardinal personnel, both during your employment and after your termination or
resignation.

 

5.              Change in Control.  Notwithstanding the terms and conditions set
forth in Section 4 of this Agreement, in the event of a Change in Control (as
defined below) Cardinal agrees on behalf of itself and any successor to continue
your employment pursuant to this Agreement for a period of eighteen (18) months
following the Change in Control and to enter into an agreement with you within
the eighteen month period to continue your employment thereafter. In the event
Cardinal or any successor to Cardinal fails to continue your employment for the
full eighteen month period, then, in lieu of the benefits, if any, to which you
would otherwise be entitled under Section 5, provided you execute a general
release in favor of Cardinal, in a form acceptable to Cardinal: (i) within
thirty (30) days of the effective date of the release, Cardinal shall pay you an
amount equal to your base salary for the remainder of the eighteen (18) months
period plus an amount equal to your base salary for a period of eighteen months,
less required and authorized withholdings and deductions, on Cardinal’s regular
payroll dates, and (ii) if you are participating in Cardinal’s group health
insurance plans on the effective date of termination, and you timely elect and
remain eligible for continued coverage under COBRA, or, if applicable, state
insurance laws, Cardinal shall pay that portion of your COBRA premiums that
Cardinal was paying prior to the effective date of termination for eighteen
months or for the continuation period for which you are eligible, whichever is
shorter. Cardinal’s COBRA premium payment obligation will end immediately if you
obtain health care insurance from any other source while you are receiving COBRA
payments. In the event Cardinal continues your employment for the full eighteen
(18) month period but you and Cardinal fail to reach an agreement for your
continued employment thereafter, then, in lieu of the benefits, if any, to which
you would otherwise be entitled under Section 5, provided you execute a general
release in favor of Cardinal, in a form acceptable to Cardinal, then within
thirty (30) days of the effective date of the release, Cardinal shall make
eighteen equal monthly payments to you in an amount equal to your base salary
for eighteen (18) months. 

 

a.              For the purpose of this Agreement, “Change in Control” means a
merger or consolidation in which (i) Cardinal is a constituent party, or (ii) a
Company Subsidiary is a constituent party and Cardinal issues shares of its
capital stock pursuant to such merger or consolidation, except any such merger
or consolidation involving Cardinal or a Company Subsidiary in which the holders
of capital stock of Cardinal immediately prior to such merger or consolidation
continue to hold immediately following such merger or consolidation more than
fifty (50) percent by voting power of the capital stock of or ownership interest
in (A) the surviving or resulting entity or (B) if the surviving or resulting
entity is a wholly owned subsidiary of another entity immediately following such
merger or consolidation, the parent entity of such surviving or resulting
entity.   “Change in Control” may also mean the sale, in a single transaction or
series of related transactions, (i) by Cardinal of all or substantially all the
assets of Cardinal (except where such sale is to a wholly owned subsidiary of
the Company), or (ii) by the stockholders of Cardinal of more than fifty (50)
percent by voting power of the then-outstanding capital stock of Cardinal. 
Finally, a “Change of Control” may constitute the occurrence of any agreement,
happening or device, which has substantially the same effect on the control of
Cardinal as any of the foregoing.

 

--------------------------------------------------------------------------------


 

 

b.              In the event that the aggregate of all payments or benefits made
or provided to, or that may be made or provided to, you under this Agreement and
under all other plans, programs and arrangements of Cardinal (the “Aggregate
Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
payments and benefits shall be equal to the Reduced Amount. The “Reduced Amount”
shall be the largest portion of the payments and benefits that would result in
no portion of the payments and benefits being subject to the Excise Tax. 
Cardinal shall determine the procedures and manner of making the calculation
required above, and the method to order the reduction of Payments (i.e., whether
equity or cash payments get reduced first). You and Cardinal shall cooperate
with each other in connection with any proceeding or claim relating to the
existence or amount of liability for Excise Tax.

 

c.               For the purpose of this Agreement, “Effective Date” means the
close of business on the date on which a “Change of Control” occurs.

6.              Assignment and Survival.   The rights and obligations of
Cardinal under this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of Cardinal.  Your rights and
obligations are personal, and may not be assigned or delegated without the
Company’s proper written consent.

 

7.              Severability.  If any provision of this Agreement is held
invalid or unenforceable for any reason, the invalidity shall not nullify the
validity of the remaining provisions of this Agreement.  If any provision of
this Agreement is determined by a court or arbitration tribunal to be overly
broad in duration, geographical coverage or scope, or unenforceable for any
other reason, such provision will be narrowed so that it will be enforced as
much as permitted by law.

8.              Choice of Law.  This Agreement shall be governed by the laws of
the Commonwealth of Virginia.  You and Cardinal consent to the jurisdiction and
venue of any state or federal court in the Commonwealth of Virginia and agree
that any permitted lawsuit may be brought to such courts or other court of
competent jurisdiction.  Each party hereby waives, releases and agrees not to
assert, and agrees to cause its affiliates to waive, release and not assert, any
rights such party or its affiliates may have under any foreign law or regulation
that would be inconsistent with the terms of this Agreement as governed by
Virginia law.

9.              Waiver.  Any party’s waiver of any other party’s breach of any
provision of this Agreement shall not waive any other right or any future
breaches of the same or any other provision.

10.       Notices.  Any notices required hereunder to be in writing shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by electronic mail, telex or confirmed facsimile if sent
during normal business hours of the recipient, and if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to Cardinal at its primary office location and to you at your address as
listed on Cardinal payroll, or at such other address as Cardinal or you may
designate by ten (10) days advance written notice to the other.

 

11.       Entire Agreement.  This Agreement is the entire agreement between you
and Cardinal regarding these matters and supersedes any verbal and written
agreements on such matters.  This Agreement may be modified only by written
agreement signed by you and the CEO or his or her express designee.  All Section
headings are for convenience only and do not modify or restrict any of this
Agreement’s terms.

 

--------------------------------------------------------------------------------


 

 

12.       Counterparts.  For convenience of the parties, this Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
for all purposes.

 

 

The parties state that they have read, understood and agree to be bound by this
Agreement and that they have had the opportunity to seek the advice of legal
counsel before signing it and have either sought such counsel or have
voluntarily decided not to do so:

 

 

CARDINAL FINANCIAL CORPORATION

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bernard H. Clineburg

 

/s/ Kendal E. Carson

 

Bernard H. Clineburg

 

(Signature)

 

 

 

 

Its:

Chairman and CEO

 

Kendal E. Carson

 

(Title)

 

 

 

11/7/2007

 

 

--------------------------------------------------------------------------------